Concurring Opinion by
Judge Kramer :
Although I concur in the well-reasoned opinion of the majority, I believe it necessary to add the following thoughts.
To be sure, the judicial branch of government should always exercise restraint in a case such as this. I agree that the power to expel for cause a member of the House of Representatives lies exclusively with the House; but I want to make it clear that, from my point of view, that power is not absolute. That awesome power is always subject to all of the other provisions of the Constitution, *653and if an exercise of that power is contrary to the will of the people, as manifested by the plain meaning of our Constitution, the judicial branch would be forced to correct a clear violation.
To prove my point, I will hypothesize. If, perchance, more than two thirds of the membership of the House consisted of members of (a)' one political party, or (b) one ethnic group, or (c) one sex, etc., and such a majority would arbitrarily vote to expel all minority members of, e.g., (a) another political party, or (b) the black race, or (c) German ancestry, or (d) some religious faith, or (e) the female sex, I believe such expulsions could be violative of the Constitution and could present justiciable issues, which the judicial branch would have a duty to resolve.
Although these possible exceptions may seem remote and improbable, history teaches us that, excepting only death, nothing is absolute in the affairs of mankind.